Citation Nr: 9920875	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with bilateral hallux valgus, postoperative, currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active service from October 1942 to October 
1943.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in April 1997.  A statement of the case was mailed 
to the veteran in June 1997.  The veteran's substantive 
appeal was received in June 1997.  In May 1999, the veteran 
testified at a personal hearing before a member of the Board 
at the RO.  


REMAND

At the hearing in May 1999, the veteran testified that 
although he was afforded a VA feet examination in February 
1998, that examination was inadequate.  He related that the 
examiner did not fully assess the severity of his bilateral 
foot disability.  The veteran indicated that he currently 
experiences pain from his toes radiating up to his knees to 
include muscular soreness, spasms or "jerking" of his feet, 
and altered gait which requires the use of a cane.  The 
veteran related that since then, the examiner who conducted 
the February 1998 examination allegedly has been prevented 
from conducting further examinations.  In addition, the 
veteran reported VA podiatry evaluations at the VA Medical 
Center in Richmond/McGuire Veterans Hospital, to include an 
evaluation conducted in March 1999 and one scheduled for June 
19, 1999.  The veteran maintained that he was recently 
provided orthotics, but his bilateral foot disability 
actually became worse.

The VA has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991).  Fulfillment of the VA 
statutory duty to assist the appellant includes the 
procurement and consideration of any relevant VA or other 
medical records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ferraro v. Derwinski, 1 Vet. App. 326 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The RO should ensure that 
all current records relating to treatment of the veteran, and 
not currently of record, are obtained from the VA Medical 
Center in Richmond/McGuire Veterans Hospital to include 
evaluations conducted in March 1999 and on June 19, 1999.  

Moreover, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), has 
stated that the duty to assist claimants in developing the 
facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination, particularly where the 
record does not adequately reveal the current state of the 
claimant's disability.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet. App. 
589, 595 (1991). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the VA Medical Center in 
Richmond/McGuire Veterans Hospital to 
include an evaluation conducted in March 
1999 and one on June 19, 1999.  

2.  The veteran should then be afforded a 
VA foot examination, by an examiner other 
than the examiner who conducted his 
February 1998 examination, to determine 
the current nature, extent, and 
manifestations of the veteran's bilateral 
foot disability.  Any indicated tests or 
studies should be completed.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the examiner 
prior to the examination.  The examiner 
should assess whether or not the veteran 
has, bilaterally: marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, 
severe spasm of the tendo achillis on 
manipulation, pain on manipulation and 
use accentuated, swelling on use, and/or 
callosities.  The examiner should 
determine whether or not the veteran's 
bilateral foot disability is improved by 
orthopedic shoes or appliances.  

3.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased rating for bilateral pes planus 
with bilateral hallux valgus.  If it 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




